                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BRANDON COLE BICKLE                           )
                                              ) No. 18-211
        v.

COMMISSIONER OF SOCIAL
SECURITY



                                    OPINION AND ORDER

                                            SYNOPSIS

        On October 28, 2016, Plaintiff filed an application for supplemental security income

benefits, alleging mental and physical impairments, including autism. His application was

denied initially, and by an Administrative Law Judge (“ALJ”), without a hearing. At the time of

his initial application, Plaintiff was under 18; he turned 18 on November 24, 2016. The Appeals

Council denied Plaintiff’s request for review. Before the Court are the parties’ Cross-Motions

for Summary Judgment. For the following reasons, Plaintiff’s Motion will be granted and

Defendant’s denied.

                                              OPINION

   I.        STANDARD OF REVIEW

        Judicial review of the Commissioner's final decisions on disability claims is provided by

statute. 42 U.S.C. §§ 405(g) 6 and 1383(c)(3) 7. Section 405(g) permits a district court to review

the transcripts and records upon which a determination of the Commissioner is based, and the

court will review the record as a whole. See 5 U.S.C. §706. When reviewing a decision, the

district court's role is limited to determining whether the record contains substantial evidence to

support an ALJ's findings of fact. Burns v. Barnhart, 312 F.3d 113, 118 (3d Cir. 2002).



                                                 1
Substantial evidence is defined as "such relevant evidence as a reasonable mind might accept as

adequate" to support a conclusion. Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995) (quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 28 L. Ed. 2d 842 (1971)). Substantial

evidence may be "something less than the weight of the evidence, and the possibility of drawing

two inconsistent conclusions from the evidence does not prevent [the ALJ's decision] from being

supported by substantial evidence." Consolo v. Fed. Maritime Comm'n, 383 U.S. 607, 620, 86 S.

Ct. 1018, 16 L. Ed. 2d 131 (1966). If the ALJ's findings of fact are supported by substantial

evidence, they are conclusive. 42 U.S.C. § 405(g); Richardson, 402 U.S. at 390.

         A district court cannot conduct a de novo review of the Commissioner's decision, or re-

weigh the evidence of record; the court can only judge the propriety of the decision with

reference to the grounds invoked by the Commissioner when the decision was rendered. Palmer

v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196 - 97,

67 S. Ct. 1575, 91 L. Ed. 1995 (1947).    Otherwise stated, “I may not weigh the evidence or

substitute my own conclusion for that of the ALJ. I must defer to the ALJ's evaluation of

evidence, assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ's findings of fact are supported by substantial evidence, I am bound by those

findings, even if I would have decided the factual inquiry differently.” Brunson v. Astrue, No.

No. 10-6540, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011) (citations omitted).

   II.      THE PARTIES’ MOTIONS

         Plaintiff contends that the ALJ erred in finding that he knowingly and voluntarily waived

his right to a hearing. Relatedly, he contends that the ALJ failed to apply the correct heightened

duty of care.




                                                 2
         On January 30, 2017, Plaintiff signed a form HA-4608, entitled “Waiver of Your Right to

Personal Appearance Before an Administrative Law Judge.” Transcript (“Tr.”) 64. On the form,

Plaintiff responded to the prompt “The reason I do not want to appear in person at a hearing is:”

by writing, “My mother and father can explain my deficits and limitations better than I can.”1 A

printed summary of the successfully submitted disability appeal, dated January 30, 2017

indicates that Plaintiff did not have a representative, and contains a section entitled “Request for

Hearing by Administrative Law Judge.” In that section, it states “Does Brandon Bickle wish to

appear at a hearing?” The response thereto states, “Brandon Bickle does not wish to appear at a

hearing and requests that a decision be made based on the evidence in his case.”

         A “Request for Hearing by Administrative Law Judge Summary” dated January 31, 2017,

10:39 AM, states, “On January 30, 2017, you…provided the following information to support

BRANDON COLE BICKLE’s request for a hearing before an Administrative Law Judge. We

have stored your request for a hearing…in our records.” Tr. 67. The document also contains the

following statements: “He wishes to appear at the hearing. I have additional evidence to submit. I

will submit this evidence by March 2, 2017.” A letter dated February 10, 2017, from

Defendant’s Hearing Office Director and addressed to Plaintiff, thanks Plaintiff for requesting a

hearing before an ALJ, and explains the hearing process. Tr. 69.

         A subsequent letter, dated June 13, 2017 from the ALJ and addressed to Plaintiff,

apprises Plaintiff that he has asked the ALJ to decide his case on the evidence, and has waived

his right to an oral hearing (“June 13 letter”). Tr. 92. The letter stated, “You have submitted a

written wavier [sic] of your right to appear at a hearing.” Plaintiff’s mother wrote a letter, dated

June 24, 2017, stating: “[A]s Brandon’s mother, I am advocating for his right to receive social


1
 The standard form makes no explicit reference to waiver of a hearing en toto; it refers merely to “personal
appearance” before an ALJ.

                                                          3
security benefits due to his limitations and deficits….” Tr. 184. On July 25, 2017, Defendant

sent a letter enclosing a CD with Plaintiff’s electronic file, and advised as follows: “[W]e will

review your case to determine if we can make a fully favorable decision without holding a

hearing. If we cannot make a decision on the record, we will notify you when your hearing is

scheduled.” Tr. 186. On July 28, 2017, Plaintiff’s mother indicated that she had no additional

medical records to submit, as his doctors said that they submitted paperwork “directly to your

office.” Tr. 202. She asks that Defendant “consider making a favorable decision…based on the

information you have.” In issuing his November 20, 2017 decision, the ALJ stated as follows:

“A timely written request for hearing was filed on January 30, 2017. …The right to appear

personally and testify at a hearing was knowingly and voluntarily waived.”

        A social security claimant has a statutory right to receive meaningful notice and an

opportunity to be heard before her claim for social security benefits can be denied. Isaac v.

Astrue, No. 08-1661, 2009 U.S. Dist. LEXIS 44914, at *32 (W.D. Pa. May 28, 2009). As one

court has noted, “technical compliance with SSR 79-19 will not constitute a valid waiver [of a

hearing] if the surrounding circumstances suggest another interpretation of the facts…”

Francisco v. Barnhart, 2003 U.S. Dist. LEXIS 2679, at *7, *12 (S.D.N.Y. Feb. 21, 2003). “In

the case of an unrepresented claimant, the ALJ has a heightened duty to "'assume a more active

role'" in the administrative proceedings… Indeed, the ALJ owes an unrepresented claimant a

duty to develop the record, which requires that the ALJ "'scrupulously and conscientiously probe

into, inquire of, and explore for all the relevant facts.'" Isaac, 2009 U.S. Dist. LEXIS 44914, at

*32 (citations omitted). The heightened standard applies even when there has been no hearing.

Id. at *39.




                                                 4
           In this case, within one day, the record reflects that the unrepresented Plaintiff indicated

both a desire not to personally appear at a hearing (because, he stated, his parents could better

explain his deficits), and also a desire to request a hearing. Following the date of a letter advising

that a hearing had been waived, Plaintiff’s mother responded that she was advocating for him.

While his mother may have “advocated” for him, Plaintiff was – as acknowledged in the record –

unrepresented. Further, the ALJ found severe impairments of autism, central auditory processing

disorder, and receptive language dysfunction. The report of Dr. Berge, who assessed Plaintiff in

2015 for vocational rehabilitation purposes, found a full-scale IQ of 76.2 All of these factors

might call into question the quality of Plaintiff’s understanding of his potentially conflicting

responses regarding a request for hearing, as well as the possibility that Defendant’s July 25,

2017 communication could have been understood as suggesting that if it could not render a

“fully favorable decision,” a hearing would be scheduled. Given the surrounding and rather

atypical circumstances, I cannot affirm the ALJ’s conclusion that Plaintiff knowingly and

voluntarily waived his right to a hearing.

           However, “[e]ven invalid waivers warrant remand only if the plaintiff suffered

prejudice.” Francisco, 2003 U.S. Dist. LEXIS 2679, at *12. There is no question that the ALJ

thoroughly and competently considered the record before him. The question, however, is the

effect of the lack of hearing in a situation in which it appears that Plaintiff may have desired that

a hearing be held. In this case, the record indicates that Plaintiff may have been prejudiced by the

lack of a hearing. Even if Plaintiff himself indicated that he did not wish to testify at a hearing,

the record suggests that he wished for his mother (and perhaps his father) to offer testimony or

otherwise speak on Plaintiff’s behalf at a hearing. Under all of the specific circumstances present



2
    This IQ reflects borderline intellectual functioning. The ALJ gave great weight to Dr. Berge’s reported test results.

                                                             5
in this case, the lack of such evidence represents a gap in the record, such that I am unable to

conclude that Plaintiff suffered no prejudice. Indeed, courts have determined that “losing the

opportunity to convince the ALJ that [a claimant’s] mental and physical impairments prohibit

[him] from engaging in any gainful occupation” results in prejudice. Francisco, 2003 U.S. Dist.

LEXIS 2679, at *12. Under the circumstances, remand is warranted.

                                             CONCLUSION

       For the foregoing reasons, this matter will be remanded for further proceedings consistent

with the foregoing Opinion. An appropriate Order follows.

                                              BY THE COURT:



                                              __________________________

                                              Donetta W. Ambrose
                                              Senior Judge, U.S. District Court
Dated: October 10, 2019




                                                 6
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BRANDON COLE BICKLE                        )
                                           ) No. 18-211
       v.

COMMISSIONER OF SOCIAL
SECURITY


                                           ORDER

       AND NOW, this 10th day of October, 2019, this matter is hereby remanded for further

proceedings consistent with the foregoing Opinion.



                                    BY THE COURT:


                                    __________________________
                                    Donetta W. Ambrose
                                    Senior Judge, U.S. District Court




                                              7
